Title: To James Madison from Samuel A. Otis, 16 March 1789
From: Otis, Samuel A.
To: Madison, James


Sir
New York March 16th 1789
It is a duty I owe myself to give you a summary of my pretensions to the public favor; & relying upon your candour shall make no apology for the trouble.
In the begining of the opposition to British despotism my family & connexions took such a decided part, that I was held a prisoner by General Gage for some time after my fellow citizens were liberated. As soon as I could escape I chearfully left my property in the enimy’s hands; Much of which was plundered after a wanton diminution & waste by the Boston Port Bill. Soon after I was liberated I was elected into the Legislature, & in obedience to a resolve of Congress I was appointed to procure Clothing for the Continental Army; & at the same time a member of a Board of War, whose purchases & importations being very capital, were chiefly appropriated to the orders of General Washington & the resolves of Congress; And so early as the close of the year 1776 I had the honor of the Generals thanks for my exertions. In 1777 I was appointed immediately by Congress, to purchase & forward the Clothing for the army, without limitation. This I did to an immense amount & upon my personal credit, For such was the want of public Spirit, the avarice of the times, & the diffidence of public promises, that I could effect no important purchases without personally obligating myself.
About this time also the Quarter Mr General appointed me his agent, & at a time when that department was destitute also of supplies. A resolution to effect the business undertaken, & the want of almost everything in both departments, with a want of remittance, rendered my life a scene of incessant labour, solicitude, & embarrassment thro the war. For in addition to the above, I was called upon from the Commissary General for transports, & from the last of Decr ’78 to Feb ’79 abt 30 days, I dispatched under the disadvantage of no funds, severity of winter, & domestic Grief, between 30 and 40 transports for rice, for an army almost famished in winter quarters, & with scarce any other dependence than the returns, to enable it to take the field the Spring ensuing.
At another period, with unlimited standing orders, I made a purchase indeed only of absolute necessaries, but to the amount of 140,000 Specie dollars; Yet the Board of war injuriously refused the purchase; by which means this enormous sum hung upon me for twelve months & would have sunk me, but for the necessities of the army, which mutinied that winter as it was, & would have been obliged to disband but for this supply, which Congress was now very happy to be availed of. I have Sir in various branches of business negotiated twenty millions of dollars, a great proportion of which was before money was greatly depreciated, & when from conscious fidelity, & essential service, I had a title to the most liberal settlement, I was refered from auditor to auditor, my accounts were settled & re settled, whilst my personal attendance was required at my own expense; & after all I could never effect a final adjustment, until long after my private property was torn from me to fulfil public engagements; Nor without being harrassed out of a just demand, which left my certified ballance so small, that realized, it would hardly refund the expense of liquidation. I have been near fourteen years in the public service, & am at last left with less property than when I began; but it was never my wish, altho in my power, to glitter in wealth at the public expense; And with fair prospects & pretensions to an honorable appointment in the legislature under the new Constitution, whose principles I have uniformly advocated, I am content to labour in a subordinate ministerial one, for only a decent subsistence for myself & family. In this I think I ought not to be supplanted by young men, of small experience, without families, & capable of pushing their fortune in various directions. But I have already trespassed upon your patience, yet knowing your opinion is justly of great weight & importance in the national councils, if I could be fortunate enough to induce it in my favor, it would be esteemed a most important acquisition to Sir Your most obedient & Humble Servant
Sam. A. Otis
